NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2428-18T2

CHARLES H. ROBINSON JR.,1

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and ACCOUNTING
PRINCIPALS, INC. (FL),

     Respondents.
____________________________

                    Submitted December 18, 2019 – Decided January 7, 2020

                    Before Judges Haas and Enright.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 162,956.

                    Charles H. Robinson, Jr., appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Donna Arons, Assistant
                    Attorney General, of counsel; Andy Jong, Deputy
                    Attorney General, on the brief).

1
     Appellant is referenced in the record also as Charles Henry Robinson, Jr.
            Respondent Accounting Principals, Inc. (FL) has not
            filed a brief.

PER CURIAM

      Claimant Charles H. Robinson, Jr. appeals from the December 20, 2018

final decision of the Board of Review (Board). We affirm.

      Robinson worked for Accounting Principals, Inc. (API) from March 26,

2018 until August 24, 2018, when he was terminated from employment. He

filed for benefits on September 2, 2018.       A Deputy of the Division of

Unemployment and Disability Insurance determined Robinson's unemployment

claim was valid and that he was entitled to a weekly benefit rate of $536 and a

maximum benefit amount of $6432. Robinson appealed from this determination

to the Appeals Tribunal, which issued a decision in November 2018 affirming

the Deputy's decision. Robinson then appealed to the Board, which upheld the

Appeal Tribunal's decision. This appeal followed.

      Robinson argues his benefit was not properly calculated and that the

entirety of his earnings from API should have been considered to calculate his

benefit. We disagree.




                                                                       A-2428-18T2
                                      2
      N.J.S.A. 43:21-19(c)(1) defines the term base year to mean "the first four

of the last five completed calendar quarters immediately preceding an

individual's benefit year."2 Further, the statute provides:

            With respect to a benefit year commencing on or after
            July 1, 1995, if an individual does not have sufficient
            qualifying weeks or wages in his [or her] base year to
            qualify for benefits, the individual shall have the option
            of designating that [the] base year shall be the
            "alternative base year," which means the last four
            completed calendar quarters immediately preceding the
            individual's benefit year; except that, with respect to a
            benefit year after October 1, 1995, if the individual also
            does not have sufficient qualifying weeks or wages in
            the last four completed calendar quarters immediately
            preceding his [or her] benefit year to qualify for
            benefits, "alternative base year" means the last three
            completed calendar quarters immediately preceding
            [the individual's] benefit year and, of the calendar
            quarter in which the benefit year commences, the
            portion of the quarter which occurs before the
            commencing of the benefit.

            [Ibid.]

      Preceding his claim for unemployment benefits, Robinson earned the

following income:



2
   "Benefit year," under N.J.S.A. 43:21-19(d), is defined as "the 364 consecutive
calendar days beginning with the day on, or as of, which [an individual] first
files a valid claim for benefits, and thereafter, beginning with the day on, or as
of, which the individual next files a valid claim for benefits after the termination
of his last preceding benefit year."
                                                                            A-2428-18T2
                                         3
             Second calendar quarter of 2017: zero wages; zero base
             weeks in employment;
             Third calendar quarter of 2017: zero wages; zero base
             weeks in employment;
             Fourth calendar quarter of 2017: zero wages; zero base
             weeks in employment;
             First calendar quarter of 2018: zero wages; zero base
             weeks in employment;
             Second calendar quarter of 2018: $10,725.37 in wages;
             twelve base weeks in employment;
             Third calendar quarter of 2018 through September 1,
             2018: $8157.19 in wages; nine base weeks in
             employment.

      Robinson's regular base year was April 1, 2017 through March 31, 2018

(the first four of the last five completed calendar quarters before the claim was

filed). However, he was not employed during this period, so his regular base

year did not result in a valid claim.        Accordingly, the Appeals Tribunal

considered his first alternate base year, July 1, 2017 through June 30, 2018. The

first alternate base year resulted in a valid claim.

      Importantly, N.J.S.A. 43:21-19(c) and N.J.A.C. 12:17-5.2 only allow for

consideration of a second alternate base year if the first alternate base year does

not result in a valid claim. In this case, Robinson's first alternate base year

resulted in a valid claim. Therefore, any earnings which fell outside of his first

alternate base year, specifically the $8157.19 Robinson earned in the third




                                                                           A-2428-18T2
                                         4
quarter of 2018 through September 1, 2018, were properly excluded in the

calculation of his benefit.

      Our review of an administrative agency decision is limited. Brady v. Bd.

of Review, 152 N.J. 197, 210 (1997). "If the Board's factual findings are

supported 'by sufficient credible evidence, [we] are obliged to accept them.'"

Ibid. (quoting Self v. Bd. of Review, 91 N.J. 453, 459 (1982)). We also accord

substantial deference to the agency's interpretation of the statute it is charged

with enforcing. Bd. of Educ. of Neptune v. Neptune Twp. Educ. Ass'n., 144
N.J. 16, 31 (1996).

       "[I]n reviewing the factual findings made in an unemployment

compensation proceeding, the test is not whether [we] would come to the same

conclusion if the original determination was [ours] to make, but rather whether

the factfinder could reasonably so conclude upon the proofs." Brady, 152 N.J.

at 210 (quoting Charatan v. Bd. of Review, 200 N.J. Super. 74, 79 (App Div.

1985)).    "Unless . . . the agency's action was arbitrary, capricious, or

unreasonable, the agency's ruling should not be disturbed." Ibid. Given our

deferential standard of review, there is no basis to disturb the Board's affirmance

of the Appeal Tribunal's determination.

      Affirmed.


                                                                           A-2428-18T2
                                        5